FILED
                             NOT FOR PUBLICATION                              OCT 1 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE A. LEAL,                                     No. 13-16306

                Petitioner - Appellant,           D.C. No. 4:12-cv-02209-PJH

  v.
                                                  MEMORANDUM**
CLARK E. DUCART and JEFFREY
BEARD*,

                Respondents - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                     Phyllis J. Hamilton, District Judge, Presiding

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Jose A. Leal appeals pro se from the district court’s

          *
             Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Clark E.
Ducart is substituted for his predecessor, G.D. Lewis, as Warden, and Jeffery
Beard is substituted for his predecessor, Matthew Cate, as Secretary of the
Department of Corrections and Rehabilitation.

          ** This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253. We review the district court’s decision to deny Leal’s

habeas petition de novo, see Nevarez v. Barnes, 749 F.3d 1124, 1127 (9th Cir.

2014) (per curiam), and we affirm.

      In 2006, Leal was convicted of assault with a firearm and sentenced to 12

years. On December 12, 2008, he was validated as an associate of a prison gang

and assessed an indeterminate term in the Secured Housing Unit (“SHU”). In

January 2010, California Penal Code section 2933.6 was amended to deny conduct

credits for inmates who are housed in the SHU and are validated gang members or

associates. Leal contends that his right to be free from ex post facto laws was

violated because his release date was extended when prison officials applied the

statutory amendment to him. The state court’s rejection of this claim was not

contrary to, or an unreasonable application of, clearly established Supreme Court

precedent. See 28 U.S.C. § 2254(d)(1); Nevarez, 749 F.3d at 1128-29 (California

court did not unreasonably conclude that section 2933.6 punishes conduct

occurring after the original offense). Furthermore, on this record, the state court

did not make an unreasonable determination of fact when rejecting this claim. See

28 U.S.C. § 2254(d)(2).

      We construe Leal’s argument that the application of amended section 2933.6


                                          2                                    13-16306
violated his due process rights as a motion to expand the certificate of

appealability. So construed, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala

v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          3                                  13-16306